Name: 2004/560/EC: Commission Decision of 18 June 2004 listing the areas of Cyprus eligible under Objective 2 of the Structural Funds for the period 2004 to 2006 (notified under document number C(2004) 2123) (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  economic policy;  regions and regional policy;  Europe
 Date Published: 2004-07-24; 2005-10-12

 24.7.2004 EN Official Journal of the European Union L 250/13 COMMISSION DECISION of 18 June 2004 listing the areas of Cyprus eligible under Objective 2 of the Structural Funds for the period 2004 to 2006 (notified under document number C(2004) 2123) (Only the Greek text is authentic) (2004/560/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds (1), and in particular Article 4(4) thereof, After consulting the Committee on the Development and Conversion of Regions, the Committee on Agricultural Structures and Rural Development and the Committee on Structures for Fisheries and Aquaculture, Whereas: (1) Objective 2 of the Structural Funds is to support the economic and social conversion of areas facing structural difficulties. (2) The Commission and the Member States seek to ensure that assistance is genuinely concentrated on the areas most seriously affected and at the most appropriate geographical level. (3) The ceiling for eligible population is 213 000 inhabitants, in accordance with Article 4(2) of Regulation (EC) No 1260/1999 laying down the ceiling for Cyprus at 31 % of the population of the NUTS II regions not covered by Objective 1. (4) The Commission, on the basis of proposals from the Member States and in close concertation with the Member State concerned, draws up the list of the areas eligible under Objective 2 with due regard to national priorities, HAS ADOPTED THIS DECISION: Article 1 The areas in Cyprus eligible under Objective 2 of the Structural Funds from 1 May 2004 to 31 December 2006 are listed in the Annex hereto. Article 2 This Decision is addressed to the Republic of Cyprus. Done at Brussels, 18 June 2004. For the Commission Jacques BARROT Member of the Commission (1) OJ L 161, 26.6.1999, p. 1. Regulation as last amended by the Act of Accession. ANNEX List of areas eligible for Objective 2 in Cyprus Period 2004 to 2006 NUTS III region Eligible area Population of the NUTS III level region in eligible areas (in inhabitants) All of the NUTS III level region except Only the following areas of the NUTS III level region Areas satisfying the provisions of Article 4(7) of Regulation (EC) No 1260/1999 Cyprus Municipalities (national code): Lefkosia (1000) (only the quarters: Ayios Andreas (100001), Tripiotis (100002), Nebethane (100003), Tabakhane (100004), Faneromeni (100005), Ayios Savvas (100006), Omeriye (100007), Ayios Antonios (100008), Ayios Ioannis (100009), Tahtelkale (100010), Chrysaliniotissa (100011), Ayios Kassianos (100012), Kaimakli (100013), Panayia (100014), Arap Ahmet (100017), Yeni Cami (100018), Omorfita (100019)) Ayios Dometios (1010) 47 731 Areas satisfying the provisions of Article 4(9)(b) of Regulation (EC) No 1260/1999 Cyprus Municipalities (national code): Alambra (1102) Nisou (1105) Pera Chorio (1106) Dali (1107) Lympia (1108) Louroukina (1110) Potamia (1120) Ayios Sozomenos (1121) Pyrogi (1122) Margo (1123) Deryneia (3102) Sotira (3103) Liopetri (3104) Frenaros (3105) Avgorou (3110) Achna (3111) (excluding the part within the limits of the sovereign bases area) Acheritou (3114) (excluding the part within the limits of the sovereign bases area) Kellia (4100) Troulloi (4101) Avdellero (4103) Pyla (4104) Xylotymvou (4105) (excluding the part within the limits of the sovereign bases area) Ormideia (4106) (excluding the part within the limits of the sovereign bases area) Xylofagou (4107) (excluding the part within the limits of the sovereign bases area) Pergamos (4108) Petrofani (4201) Athienou (4202) Ayia Anna (4211) Mosfiloti (4212) Psevdas (4213) Kochi (4217) 56 446 Areas satisfying the provisions of Article 4(9)(c) of Regulation (EC) No 1260/1999 Cyprus Municipalities (national code): Sia (1100) Mathiatis (1101) Agia Varvara (1103) Kotsiatis (1104) Lythrodontas (1109) Kampi (1200) Farmakas (1201) Apliki (1202) Lazanias (1203) Gourri (1204) Fikardou (1205) Agios Epifanios (1206) Kalo Chorio (1207) Malounta (1208) Klirou (1209) Arediou (1210) Agios Ioannis (1211) Agrokipia (1212) Mitsero (1213) Kapedes (1220) Kataliontas (1221) Analiontas (1222) Kampia (1223) Margi (1224) Tseri (1225) Politiko (1226) Pera (1227) Episkopeio (1228) Psimolofou (1229) Ergates (1230) Anageia (1231) Deneia (1242) Mammari (1244) Palaichori Morfou (1300) Askas (1301) Alona (1302) Fterikoudi (1303) Polystypos (1304) Lagoudera (1305) Saranti (1306) Livadia (1307) Alithinou (1308) Platanistasa (1309) Palaichori Oreinis (1310) Xyliatos (1320) Agios Georgios Kafkallou (1321) Nikitari (1322) Vyzakia (1323) Agia Marina (1324) Agioi Iliofotoi (1325) Kato Moni (1326) Orounta (1327) Pano Koutrafas (1328) Kato Koutrafas (1329) Potami (1330) Pano Zodia (1350) Akaki (1360) Peristerona (1361) Astromeritis (1362) Avlona (1363) Katokopia (1364) Meniko (1368) Spilia (1400) Agia Eirini (1402) Kannavia (1403) Kakopetria (1404) Agios Theodoros (1405) Galata (1406) Sinaoros (1407) Kaliana (1408) Temvria (1409) Korakou (1410) Evrychou (1411) Flasou (1412) Agios Epifanios (1414) Linou (1415) Katydata (1416) Skouriotissa (1417) Pedoulas (1420) Mylikouri (1421) Moutoullas (1422) Oikos (1423) Kalopanagiotis (1424) Gerakies (1425) Tsakistra (1426) Kampos (1427) Ayios Nikolaos Lefkas (1430) Agios Georgios (1431) Petra (1432) Lefka (1435) Ampelikou (1436) Angolemi (1443) Variseia (1450) Galini (1451) Xerovounos (1452) Ayios Ioannis Salamani (1454) Ammadies (1455) Pano Pyrgos (1456) Kato Pyrgos (1457) Selladi tou Appi (1458) Alevga (1459) Pigenia (1460) Pachyammos (1461) Agios Theodoros (1462) Kokkina (1464) Frodisia (1465) Alaminos (4121) Anafotida (4122) Alethriko (4125) Klavdia (4126) Anglisides (4127) Menogeia (4128) Pyrga (4214) Kornos (4215) Delikipos (4216) Zygi (4300) Mari (4301) Kalavasos (4302) Tochni (4303) Choirokoitia (4304) Psematismenos (4305) Maroni (4306) Agios Theodoros (4307) Skarinou (4308) Kofinou (4309) Kato Lefkara (4310) Pano Lefkara (4311) Kato Drys (4312) Vavla (4313) Lageia (4314) Ora (4315) Melini (4316) Odou (4317) Agioi Vavatsinias (4318) Vavatsinia (4319) Palodeia (5100) Paramytha (5101) Spitali (5102) Fasoula (5103) Mathikoloni (5104) Gerasa (5105) Apsiou (5106) Apesia (5107) Korfi (5108) Limnatis (5109) Kapileio (5110) Armenochori (5121) Foinikaria (5122) Akrounta (5123) Pentakomo (5126) Asgata (5130) Vasa (5131) Sanida (5132) Prastio (5133) Klonari (5134) Vikla (5135) Kellaki (5136) Akapnou (5137) Eptagoneia (5138) Dierona (5140) Arakapas (5141) Agios Pavlos (5142) Agios Konstantinos (5143) Sykopetra (5144) Louvaras (5145) Kalo Chorio (5146) Zoopigi (5147) Kolossi (5210) (excluding the part within the limits of the sovereign bases area) Erimi (5211) (excluding the part within the limits of the sovereign bases area) Episkopi (5212) Kantou (5213) Sotira (5214) Prastio (5220) Paramali (5221) (excluding the part within the limits of the sovereign bases area) Avdimou (5222) (excluding the part within the limits of the sovereign bases area) Platanisteia (5223) Agios Thomas (5224) Alektora (5225) Anogyra (5226) Pissouri (5227) Souni-Zanakia (5300) Alassa (5302) Kato Kivides (5303) Pano Kivides (5304) Agios Amvrosios (5305) Agios Therapon (5306) Lofou (5307) Pachna (5308) Agios Georgios (5310) Doros (5311) Laneia (5312) Silikou (5313) Monagri (5314) Trimiklini (5315) Agios Mamas (5316) Kouka (5317) Moniatis (5318) Dora (5320) Gerovasa (5321) Arsos (5322) Kissousa (5323) Malia (5324) Vasa (5325) Vouni (5326) Pera Pedi (5327) Mandria (5328) Potamiou (5329) Omodos (5330) Koilani (5331) Agios Dimitrios (5340) Palaiomylos (5341) Prodromos (5342) Kaminaria (5343) Treis Elies (5344) Lemithou (5345) Kato Platres (5350) Pano Platres (5351) Foinikaria (5352) Pano Amiantos (5353) Kato Amiantos (5354) Agios Theodoros (5360) Agios Ioannis (5361) Kato Mylos (5362) Potamitissa (5363) Dymes (5364) Pelendri (5365) Agros (5366) Agridia (5367) Chandria (5368) Kyperounta (5369) Kouklia (6100) Mandria (6101) Nikokleia (6102) Souskiou (6103) Anarita (6107) Foinikas (6108) Armou (6111) Episkopi (6112) Nata (6113) Choletria (6114) Axylou (6115) Eledio (6116) Tsada (6120) Stroumpi (6122) Polemi (6123) Kallepeia (6124) Letymvou (6125) Pitargou (6126) Kourdaka (6127) Lemona (6128) Choulou (6129) Akoursos (6130) Kathikas (6132) Pegeia (6133) Pano Archimandrita (6200) Fasoula (6201) Mousere (6202) Maronas (6203) Mamonia (6204) Agios Georgios (6205) Stavrokonou (6206) Prastio (6207) Trachypedoula (6208) Kelokedara (6210) Salamiou (6211) Kidasi (6212) Kedares (6213) Mesana (6214) Praitori (6215) Filousa (6216) Arminou (6217) Agios Nikolaos (6218) Agios Ioannis (6219) Amargeti (6220) Agia Marina (6221) Pentalia (6222) Faleia (6223) Galataria (6224) Koilineia (6225) Vretsia (6226) Statos-Agios Fotios (6227) Lapithiou (6228) Mamountali (6229) Pano Panagia (6230) Asprogia (6231) Psathi (6300) Agios Dimitrianos (6301) Kannaviou (6302) Thrinia (6303) Milia (6304) Krittou Marottou (6305) Fyti (6306) Lasa (6307) Drymou (6308) Simou (6310) Anadiou (6311) Sarama (6312) Evretou (6313) Trimithousa (6314) Filousa (Chrysochous) (6315) Kios (Istinjo) (6316) Zacharia (6317) Meladeia (6318) Melandra (6319) Lysos (6320) Peristerona (6321) Theletra (6330) Giolou (6331) Pano Akourdaleia (6332) Miliou (6333) Kato Akourdaleia (6334) Tera (6335) Krittou Marottou (6336) Skoulli (6337) Choli (6338) Loukrounou (6339) Karamoullides (6340) Chrysochou (6341) Polis Chrysochou (6343) Neo Chorio (6344) Goudi (6345) Kato Arodes (6350) Pano Arodes (6351) Ineia (6352) Drouseia (6353) Fasli (6354) Androlikou (6355) Pelathousa (6360) Kynousa (6361) Makounta (6362) Argaka (6363) Gialia (6364) Agia Marina (6365) Nea Dimmata (6366) Pomos (6367) Steni (6368) Agios Isidoros (6369) Livadi (6370) 108 150